                                   IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF MARYLAND

 Bryon Marshall, II
                                                                   *
       Plaintiff,
                                                                   *
       v.                                                                               Case No.
                                                                   *
 Joshua M. Hall, et al.
       Defendant.                                                  *

                                   DISCLOSURE OF CORPORATE INTEREST


Check all that apply:

X I certify, as party/counsel in this case that Bryon Marshall, II
                                                                                                  (name of party)

is not an affiliate or parent of any corporation, and no corporation, unincorporated association,
partnership or other business entity, not a party to the case, has a financial interest in the outcome
of this litigation as defined in Local Rule 103.3 (D. Md.).




       The following corporate affiliations exist with                                                                 :
                                                                                                     (name of party)



                                                                                                                       .
                                                      (names of affiliates)




    The following corporations, unincorporated associations, partnerships or other business
entities which are not parties may have a financial interest in the outcome of this litigation:

                                                                                                                       .
                                          (names of entities with possible financial interests)




DisclosureCorpInterest (03/2015)
Disclosure of Corporate Interest




    In a case based on diversity jurisdiction, the following is a list of all members of

________________________________ and their states of citizenship:
           (name of LLC party)



___________________________________                    ____________________________________
           (name of member)                                             (state of citizenship)


___________________________________                    ____________________________________
           (name of member)                                             (state of citizenship)


___________________________________                    ____________________________________
           (name of member)                                             (state of citizenship)


___________________________________                    ____________________________________
           (name of member)                                             (state of citizenship)




Note: If there are additional LLC members, please provide their names and states of citizenship
on a separate sheet of paper.




07/11/2019                                             /s/Sean R. Day/s/
Date                                                   Signature
                                                       Sean R. Day (Bar No. 12831)
                                                       Printed name and bar number
                                                       7474 Greenway Center Dr Ste 150
                                                       Greenbelt MD 20770-3524
                                                       Address
                                                        Sean@DayInCourt.Net
                                                       Email address
                                                        301.220.2270
                                                       Telephone number


                                                       Fax number




                                                  2
